MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any
                                                                     Aug 10 2020, 11:02 am
court except for the purpose of establishing
the defense of res judicata, collateral                                   CLERK
                                                                      Indiana Supreme Court
estoppel, or the law of the case.                                        Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark D. Altenhof                                          Curtis T. Hill, Jr.
Elkhart, Indiana                                          Attorney General of Indiana
                                                          Megan M. Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.A.,                                                     August 10, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          20A-JV-446
        v.                                                Appeal from the Elkhart Circuit
                                                          Court
State of Indiana,                                         The Honorable Deborah A.
Appellee-Plaintiff                                        Domine, Magistrate
                                                          Trial Court Cause No.
                                                          20C01-1907-JD-241



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020                Page 1 of 10
[1]   J.A. appeals the juvenile court’s delinquency adjudication and modification of

      disposition order committing him to the Indiana Department of Correction

      (DOC), arguing that (1) the evidence is insufficient to support the adjudication;

      (2) the juvenile court erred by not placing him in a more rehabilitative

      environment; and (3) the juvenile court erred by ordering J.A. to pay

      restitution. Finding the evidence sufficient and no error, we affirm.


                                                     Facts
[2]   On August 7, 2019, the State filed a petition alleging that then-sixteen-year-old

      J.A. was delinquent for committing acts that would be Level 6 felony resisting

      law enforcement and Level 6 felony auto theft had they been committed by an

      adult. According to the petition, on July 30, 2019, J.A. and two other boys were

      hanging out when they spotted a Nissan Altima. The vehicle was unlocked and

      the keys were inside. The three boys entered the vehicle and drove away; J.A.

      was not the driver. Law enforcement spotted the speeding vehicle and

      attempted to stop it. However, the driver did not stop and ultimately crashed

      the vehicle. Law enforcement witnessed J.A. and the two boys exit the vehicle

      and flee on foot. J.A. was eventually arrested.


[3]   J.A. admitted to the auto theft charge, but contested the resisting law

      enforcement charge. Consequently, following an August 12, 2019, hearing, the

      juvenile court adjudicated J.A. delinquent for the auto theft charge, delayed

      adjudication on the resisting law enforcement charge, placed J.A. on supervised




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 2 of 10
      probation in the Elkhart County Juvenile Detention Center, and ordered J.A. to

      pay restitution as a condition of his probation.


[4]   J.A.’s probation officer found long-term placement for J.A. at the Youth

      Opportunity Center (YOC). Upon arrival, YOC completed a comprehensive

      evaluation of J.A. and established a treatment plan to assist J.A. with his

      myriad behavioral issues. On September 26, 2019, the juvenile court ordered

      the person whose Nissan Altima was stolen and J.A.’s parents to participate in

      the Victim Offender Reconciliation Program (VORP) to agree on a restitution

      amount. Thereafter, on October 23, 2019, the juvenile court ordered J.A.’s

      father to pay $750 and his mother to pay $250 while the matter was pending.


[5]   The juvenile court eventually held a January 10, 2020, evidentiary hearing on

      the allegation that J.A. committed an act that would be Level 6 felony resisting

      law enforcement had it been committed by an adult. However, during the

      hearing, J.A. admitted to the lesser-included offense of what would be Class A

      misdemeanor resisting law enforcement had it been committed by an adult.

      Based on reports that J.A. was doing well at YOC, the juvenile court

      adjudicated J.A. delinquent on the misdemeanor offense, but continued J.A.’s

      placement there. Further, the juvenile court delayed action on the issue of

      restitution because it had not yet received documentation regarding the value of

      the victim’s vehicle.


[6]   On January 22, 2020, the Elkhart County Probation Department filed a report

      alleging that J.A. had violated the terms of his probation. The report alleged


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 3 of 10
      that J.A. and some other YOC residents left their units, refused to return to

      them, and urinated in their pods. The report also alleged that J.A. kicked a staff

      member in the groin, punched another staff member in the face, choked a third

      staff member, continued punching and headbutting other staff while being

      restrained, and interfered with other peers also being restrained.


[7]   Following a January 28, 2020, hearing at which J.A. admitted to committing

      some, but not all, of those acts, the juvenile court found that J.A. had violated

      the terms of his probation. YOC’s residential program director informed the

      juvenile court that YOC “has exhausted all services” for J.A. and that due to

      his “history of violent, aggressive behaviors, including two attacks on his

      mother,” J.A. could no longer be placed with them. Tr. Vol. II p. 118. At this

      time, the juvenile court also considered J.A.’s delinquency record and previous

      offenses. These included admissions in August 2019 to charges that would be

      Class B misdemeanor possession of marijuana and Class C misdemeanor

      possession of paraphernalia had they been committed by an adult.


[8]   Additionally, the juvenile court reviewed the numerous times in which the

      juvenile court intervened to address his offenses. According to the juvenile

      court:


               Those interventions include: A psychological evaluation
               completed in 2017, which recommended state hospital placement,
               in which he was not accepted; probation supervision; drug screens;
               case management; individual and family therapy; medication
               management; time in [the Juvenile Detention Center]; diagnostic
               testing; VORP; placement at YOC; and informal courts. [J.A.] has
               also had an extensive history of inpatient hospitalizations.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 4 of 10
Id. at 119. Based on this evidence, the juvenile court modified J.A.’s disposition

       order by committing him to the DOC.


[9]    Also, regarding the outstanding issue of restitution, the juvenile court

       determined—based on the Nissan Altima’s Kelly Blue Book value and the bill

       of sale—that the value of the vehicle was $3,515. And since Father and Mother

       had already paid $1,000 in restitution, the juvenile court ordered that J.A. pay

       $2,515 to the victim. However, the juvenile court held that J.A. did not have to

       make restitution payments until after the completion of his sentence. J.A. now

       appeals.


                                    Discussion and Decision
                                    I. Sufficiency of Evidence
[10]   First, J.A. argues that the evidence was insufficient to support his delinquency

       adjudication for an action that would be Level 6 felony auto theft had it been

       committed by an adult. “When reviewing a juvenile delinquency adjudication,

       we will consider only the evidence and reasonable inferences supporting the

       judgment.” B.R. v. State, 823 N.E.2d 301, 306 (Ind. Ct. App. 2005). “We

       neither reweigh the evidence nor judge witness credibility.” Id. “If there is

       substantial evidence of probative value from which a reasonable trier of fact

       could conclude beyond a reasonable doubt that the juvenile committed the

       delinquent act, we will affirm the adjudication.” Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 5 of 10
[11]   Specifically, J.A. contends that “there was no evidence presented during the

       factual basis that J.A. was the one who stole the car, or at any point in time,

       exerted unauthorized control over it.” Appellant’s Br. p. 13. However, it is

       undisputed that “in juvenile cases, . . . a defendant may not appeal a

       delinquency adjudication following his admission to the facts of the offense.”

       J.H. v. State, 809 N.E.2d 456, 458 (Ind. Ct. App. 2004). Rather, because post-

       conviction procedures are not available to juvenile delinquents, the proper

       “avenue[] of relief” would be a Trial Rule 60 motion. Haluska v. State, 663
N.E.2d 1193, 1194 (Ind. Ct. App. 1996).


[12]   And here, J.A. plainly admitted to committing an act that would be Level 6

       felony theft had it been committed by an adult. We need not conduct an

       analysis to determine, in J.A.’s words, whether “[t]here was an insufficient

       factual basis to adjudicate J.A.” Appellant’s Br. p. 12. The very fact that J.A.

       admitted to the allegation effectively precludes him from then seeking relief

       through direct appeal on this count. Thus, because of J.A.’s admission, the

       evidence is sufficient.


                                  II. Placement Modification
[13]   Next, J.A. argues that the juvenile court erred when it placed him in the DOC.

       Specifically, J.A. contends that the juvenile court did not consider a more

       rehabilitative environment before modifying the disposition order.


[14]   We will reverse a juvenile court’s placement of a delinquent minor only if the

       decision is clearly against the logic and effect of the facts and circumstances

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 6 of 10
       before it. C.C. v. State, 831 N.E.2d 215, 216-17 (Ind. Ct. App. 2005). The choice

       of a disposition for a juvenile is within the sound discretion of the juvenile

       court, and it is accorded wide flexibility in making that judgment. E.L. v. State,

       783 N.E.2d 360, 366 (Ind. Ct. App. 2003). That disposition is subject, however,

       to the statutory considerations of the welfare of the child, the community’s

       safety, and the policy of favoring the least harsh disposition. Id.


[15]   Indiana Code section 31-37-18-6(1) states that a juvenile court shall enter a

       dispositional decree that is “in the least restrictive (most family like) and most

       appropriate setting available; and . . . consistent with the best interest and

       special needs of the child[.]” However, even if less restrictive options are

       available, a juvenile court’s placement of a juvenile in the DOC is not

       erroneous when “earlier attempts at rehabilitation through less restrictive means

       were unsuccessful.” D.E. v. State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011).


[16]   While the goal of child placement within the juvenile court system is

       rehabilitation and not punishment, R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

       App. 2010), the ultimate decision to place J.A. in the DOC was still

       appropriate, and the juvenile court did not err by doing so.


[17]   When presented with multiple opportunities for rehabilitation, J.A. has shown

       few signs of progress. When he was placed in YOC, there were reports that J.A.

       exhibited problematic behavior by urinating in front of others; choking,

       headbutting, and punching various staff members; evading restraint; obstructing

       staff from restraining other patients; and deliberately disobeying orders.


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 7 of 10
       Further, the juvenile court noted that J.A. admitted to committing acts that

       would be serious drug crimes had they been committed by an adult. And

       despite the various treatment and rehabilitative options supplied by the juvenile

       court system such as drug screens, case management, family and individual

       therapy, medication management, diagnostic testing, and inpatient

       hospitalizations, J.A. has proven that he will not take full advantage of the

       programs already offered to him.


[18]   This Court has expressly held that “violation of a single condition of probation

       is sufficient to revoke probation.” M.J.H. v. State, 783 N.E.2d 376, 377 (Ind. Ct.

       App. 2003). Moreover, this Court has also held that a delinquent juvenile’s

       placement in the DOC may still be appropriate even if less restrictive or less

       harsh alternatives are available. K.A. v. State, 775 N.E.2d 382, 386-87 (Ind. Ct.

       App. 2002). Given J.A.’s questionable and, at times, dangerous behavior of

       disrespecting authority, disobeying express orders, committing physical battery,

       and possessing drugs and drug paraphernalia, placement in the DOC is an

       appropriate option. See J.B. v. State, 849 N.E.2d 714, 718-19 (Ind. Ct. App.

       2006) (holding that juvenile’s placement in the DOC was warranted after

       violating probation, committing new offenses, and failing to take advantage of

       prior opportunities for treatment).


[19]   In truth, the juvenile court could have ordered placement in the DOC at an

       earlier time. Nevertheless, the juvenile court here showed leniency and

       exhausted all options. Consistent with J.A.’s best interests and the safety of the



       Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 8 of 10
       surrounding community, we find that it was not erroneous for the juvenile court

       to modify J.A.’s disposition by placing him in the DOC.


                                             III. Restitution
[20]   Finally, J.A. argues that the juvenile court erred by ordering him to pay

       restitution. More specifically, J.A. contends that while “the juvenile court

       inquired into Father and Mother’s ability to contribute to restitution, the court

       failed to inquire into J.A.’s ability to pay.” Appellant’s Br. p. 19.“An order of

       restitution is a matter within the trial court’s discretion[.]” M.L. v. State, 838
N.E.2d 525, 528 (Ind. Ct. App. 2005). We will reverse a juvenile court’s

       determination on restitution only if it is clearly against the logic and effect of the

       facts and circumstances before the court or the reasonable, probable, and actual

       deductions to be drawn therefrom. Id.


[21]   Pursuant to Indiana Code section 35-38-2-2.3(a)(6), when restitution is ordered

       as a condition of probation or a suspended sentence, the trial or juvenile court

       must inquire into the defendant’s ability to pay. See also Ladd v. State, 710
N.E.2d 188, 192 (Ind. Ct. App. 1999). And here, while the juvenile court did

       not conduct this type of inquiry, it still has an opportunity sometime in the

       future to determine whether J.A. can pay the restitution amount; the juvenile

       court expressly stated so at the end of the January 28, 2020, hearing.

       Specifically, the juvenile court said:


               I’m entering—I’m not. I’m ordering that [J.A.] pay restitution as a
               term of the modification that I am now ordering in the amount of
               200 – 2,000 – I’m sorry – $2,515. That is based on the Kelley Blue

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 9 of 10
               Book evaluations of the estimates of the price of the car and based
               on the bill of sale. When [J.A.] is released from the [DOC], I will
               look at resuming jurisdiction because I can’t order it now.


       Tr. Vol. II p. 136. In other words, the juvenile court will return to the matter of

       restitution and, at that time, evaluate J.A.’s ability to pay. Therefore, any

       discussion regarding restitution is premature. Accordingly , the juvenile court

       did not err.


[22]   The judgment of the juvenile court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-446 | August 10, 2020   Page 10 of 10